Title: The American Commissioners to John Ross, 11 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Ross, John


Sir
Paris Feby. 11 1778
Yours of the 6th. came to hand in Course; as Mr. W. Lee will be with you before the receipt of this we refer you to him for what has been done as to the Late Mr. Morris’s Papers &c. In regard to the Ship purchased by you, Commanded by Capt. J. Green which you Offer to assign over to the Public account we are content that you do it and Charge the amount to their Debit, either in part of the Sum advanced you through us or against the Sums you may have received from them. We depend that you will see every thing that relates to the equipping of this Ship Settled and adjusted in the best manner for the intrest of the Public, that so she may turn out to them, what you assure us of, the cheapest Vessel they have either purchased or equipped. Inclosed is a Blank Commission for Capt. Green which you will fill up and Deliver him. As he has a Cargo on board he must Act only on the Defensive on his Passage out; after his arrival he will attend such Orders as he may receive. If he sail in Company with Capt. Nicholson, let him do all in his Power to keep with him thro: his whole Passage and for that Purpose he is to apply to Capt. Nicholson for his Signals, and orders on that Subject before he sails. Our Orders to Capt. Nicholson are to get into Boston or Portsmouth if he can, as we consider those Ports as being the safest of any on the Continent at this Season. We have nothing to add but are with Esteem Sir your &c.
S. D.in behalf of Comrs.
Mr RossTell Capt. Nicholson his Brother has escaped from Prison & is arrived at Dunkirk and will return in a day or two.
